Citation Nr: 0113923	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for Post-
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2000, the RO 
denied a rating in excess of 50 percent for the veteran's 
service-connected PTSD.  


FINDING OF FACT

The service-connected PTSD is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R §§ 
3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411, (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA examination which was conducted in April 1992 resulted 
in a diagnosis of PTSD.  

The RO granted service connection for PTSD in January 1994 
and assigned a 10 percent evaluation effective from March 13, 
1992.  The veteran appealed the initial disability evaluation 
assigned for the PTSD.  

In August 1996, the Board remanded the claim of entitlement 
to an increased rating for PTSD for additional evidentiary 
development.  

Private clinical records dated in 1996 and 1997 reveal 
diagnosis of and treatment for PTSD.  

A VA examination was conducted in October 1997.  The veteran 
complained of nightmares and an inability to sleep.  He 
reported he would become depressed, angry and hard to get 
along with.  He was working along with his wife as a painter.  
At the time of the examination, he had been married for 13 
years.  The veteran's thought processes were normal and there 
were no delusional or hallucinatory elements.  His mood was a 
little depressed and sensorium was intact.  The diagnosis was 
PTSD.  The examiner reported that he had reviewed all the 
evidence of record and opined that the veteran's Global 
Assessment of Functioning (GAF) scale score was 45.  The 
doctor provided an explanation for the GAF which indicated a 
score from 41 to 50 was assigned for serious symptoms of PTSD 
or any serious impairment in social, occupational, or school 
functioning.  

In April 1999, the RO granted an increased rating to 50 
percent for the PTSD, effective from March 13, 1992.  By 
correspondence dated in May 1999, the veteran indicated that 
he was satisfied with the 50 percent evaluation assigned by 
the RO in April 1999 and that he was withdrawing his appeal.  

In October 1999, the veteran submitted his claim of 
entitlement to a rating in excess of 50 percent for PTSD.  

A VA examination was conducted in January 2000.  The veteran 
complained of nightmares of Vietnam.  He indicated that 
seeing Asian people triggered memories of Vietnam.  He 
reported that he tried to avoid thoughts of Vietnam and 
didn't like to talk about the war.  He indicated that he felt 
on edge all the time and became angry easily.  He stated he 
had trouble controlling his impulses and that he had problems 
with his memory and concentration.  He reported suicidal 
thoughts in the past but denied suicidal thoughts at the time 
of the examination.  At the time of the examination, he had 
been employed as a painter for 6 years.  He had been married 
twice.  He was living with his second wife to whom he had 
been married for 13 years.  He indicated that he did not have 
any close friends.  

Mental status examination revealed that the veteran's speech 
was coherent and his affect was constricted.  Mood was noted 
to be depressed.  Sleep disturbance, flashbacks and 
nightmares were reported.  No paranoia was present.  There 
was no obsessive or ritualistic behavior.  No homicidal 
thoughts were relayed.  Impulse control was adequate.  
Judgment and insight were fair.  The diagnosis was chronic 
PTSD.  The examiner assigned a current GAF score of 50 and 50 
for the preceding year.  The examiner noted the following 
symptomatology supported the diagnosis: the veteran witnessed 
the trauma of war and he had nightmares, flashbacks, sleep 
disturbance, relationship problems, angry outbursts, trouble 
concentrating, constricted affect and frequent suicidal 
ideation.  The examiner opined that these symptoms caused 
"significant impairment" in the veteran's social 
functioning.  

In May 2000, R.E.T., Ph. D. reported that he had been 
treating the veteran since September 1997.  He noted that 
Minnesota Multiphasic Personality Inventory - Second Edition 
testing revealed the veteran scored in the significant range 
with regard to his PTSD.  The author noted symptomatology the 
veteran experienced including recurrent, intrusive thoughts 
of Vietnam, recurrent nightmares of Vietnam, and intense 
psychological and physiological distress when exposed to 
internal and external cues that reminded him of the war.  It 
was reported that the veteran engaged in activities aimed at 
avoiding stimuli associated with Vietnam.  He experienced 
flashbacks regarding certain events which occurred in 
Vietnam.  He made every attempt to avoid thoughts, 
conversations and activities about the war.  He had a 
restricted range of affect as well as persistent symptoms of 
increased arousal characterized by difficulties with falling 
and staying asleep, irritability and outbursts of anger, 
problems concentrating and hypervigilence.  The author opined 
that the veteran's GAF score was 41.  

In correspondence dated in December 2000, R.E.T., Ph. D. 
supplied an addendum to his May 2000 statement.  He reported 
additional symptomatology he observed regarding the veteran's 
requesting a divorce from his wife during the time when the 
wife's mother was dying.  It was noted that the veteran 
continued to have suicidal ideation.  The author observed 
that since his last letter, the veteran had become more 
depressed, with feelings of hopelessness in spite of therapy.  
Another problem reported was the fact that one of the 
veteran's doctors had advised him to taper off his use of 
Xanax.  When the veteran attempted to comply with this, 
within two days he had problems including angry outbursts and 
an inability to focus on tasks at hand.  It was noted that 
while the veteran was employed, this was self employment as 
he had never been able to work for someone else.  He worked 
very hard and did a good job.  It was the author's opinion 
that the veteran worked so hard in order to avoid thoughts of 
Vietnam.  

The veteran testified before the undersigned Member of the 
Board in December 2000.  He reported that he was self 
employed as a painter, a job which did not require him to 
work closely with other people.  The veteran opined that he 
would be unable to function in a normal workplace.  He was 
unable to hire people to work with him.  At the time of the 
hearing he had been married to his second wife for 18 years.  
He had two girls from his first marriage with whom he did not 
keep in close as contact as he would like.  He opined that 
the stress of PTSD caused him to divorce his first wife for 
"extreme cruelty."  He indicated that, with the exception 
of one friend, he and his wife did not have any close 
friends.  He testified that he experienced frequent periods 
of depression.  He further testified that he experienced 
periods of panic when he was in a stressful situation.  He 
indicated that there had been times when he had outbursts 
when required keys were not provided when he was painting 
apartments.  One time, he was unable to complete a job as the 
occupant of an apartment he was going to paint was either 
Vietnamese or Cambodian.  He was taking Xanax to help him 
sleep.  He did not like to be in crowds.  

Initial Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat.  
2096 (2000).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though the RO did not have the benefit of the  
explicit provisions of the VCAA, VA's duties have been  
fulfilled.  

First, with respect to the duty to notify, review of the 
claims folder reveals that the RO provided notice in the July 
2000 statement of the case of the criteria used to evaluate 
claims for increased ratings for PTSD.  Moreover, the veteran 
has submitted statements and medical evidence in support of 
his claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Second, with respect to the duty to assist, the RO requested 
all relevant treatment records identified by the veteran, and 
afforded him a VA examination for the disability on appeal.  
The veteran has not referenced any additional evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  Therefore the Board finds that 
VA has satisfied its duties to notify and to assist the 
veteran such that further action is not warranted.  In 
addition, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384,  392-94 (1993). 



Criteria and Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. §  
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  The average 
impairment as set forth VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7. 

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411.  A 50 percent rating 
will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and  
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent  
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2000).

In this case, the Board finds that the evidence reasonably 
supports entitlement to a 70 percent disability evaluation.  
There is evidence demonstrating that the veteran's PTSD 
results in serious occupational impairment.  R.E.T. noted 
that the veteran could only work by himself and reported that 
this was a trait almost always seen in PTSD veterans.  Even 
when the veteran worked with his wife, there was friction 
with her.  He was unable to hire employees.  There is 
evidence of impaired impulse control due to the PTSD which 
also results in occupational impairment.  It was noted that 
when an attempt was made to reduce the veteran's Xanax, the 
result was angry outbursts by the veteran.  The veteran 
testified that when things did not go smoothly on the job 
this would result in outbursts and that he had lost jobs due 
to the outbursts.  There is also evidence of record showing 
that the PTSD results in serious social impairment.  The 
veteran has only one friend.  He has indicated that he has 
deficiencies in his relationship with his daughters and grand 
children, in that he finds it hard to be around them despite 
the fact that he desires the contact.  These facts 
demonstrates further social impairment.  There is evidence of 
frequent suicidal ideation as noted by both VA and private 
health care professionals.  

A 100 percent rating, however, is not warranted by the 
evidence of record.  Although the veteran has severe 
impairment as the result of his PTSD, it does not result in 
total occupational and social impairment.  There is no 
evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  While 
the veteran reported he had suicidal ideation in the past, he 
did not have any at the time of the January 2000 VA 
examination.  

The assignment of a 70 percent rating is also supported by 
the GAF scores assigned by the VA's examiners and treating 
mental health professional.  The GAF scale reflects the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND  
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)  
(DSM-IV)).  The Board notes the VA psychiatrist in October 
1997 assigned a GAF score of 45.  In January 2000, a GAF of 
50 was assigned by the VA examiner.  In May 2000, R.E.T. 
opined that the veteran's GAF score was 41 and in December 
2000, the psychologist noted that the veteran had become more 
depressed.  These scores indicate serious symptoms or any 
serious impairment in social, occupational, or school 
functioning according to DSM-IV.  However, these scores do 
not reflect the total social and industrial impairment 
contemplated by the 100 percent rating criteria for 
Diagnostic Code 9411.

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38  
C.F.R. § 3.321(b) (2000).  Although the evidence does reflect 
occupational impairment, it does not show that the service- 
connected disability markedly interferes with employment or 
causes frequent hospitalizations.  The veteran has been self-
employed for a number of years.  Clinical records associated 
with the claims file document outpatient treatment only.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 70 percent disability rating for 
PTSD. 



ORDER

Entitlement to a 70 percent but not more than 70 percent 
disability evaluation for the service-connected PTSD is 
granted, subject to the laws and regulations governing 
monetary awards.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

